Order filed, June 3, 2022.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-22-00282-CV

                            BRYCE CARPENTER, Appellant

                                              V.

                         DASPIT LAW FIRM, PLLC, Appellee


                        On Appeal from the 189th District Court
                                Harris County, Texas
                            Trial Court Case 2022-13046



                                          ORDER

       The reporter’s record in this case was due April 22, 2022. See Tex. R. App. P.
35.1. On May 4, 2022, this court ordered the court reporter to file the record within 10
days. The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

       We order Amanda King, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 10 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM